Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 1 of 18 Pageid#: 897




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )    Case No. 1:15CR00034-001
                                                )
v.                                              )    OPINION AND ORDER
                                                )
JOSHUA ROBERT BERRY,                            )    By: James P. Jones
                                                )    United States District Judge
                  Defendant.                    )

      Anthony P. Giorno, Assistant United States Attorney, Roanoke, Virginia, for
United States; Michael A. Bragg, BRAGG LAW PLC, Abingdon, Virginia, for
Defendant.

      The defendant, Joshua Robert Berry, filed a motion seeking relief under 28

U.S.C. § 2255. The United States filed a response in opposition to the § 2255

motion, the defendant filed a reply, and the motion is now ripe for disposition. For

the reasons stated, I will deny the § 2255 motion.

                                         I.

      After pleading guilty, the defendant was sentenced by this court on November

15, 2016, to a total term of 734 months imprisonment, consisting of 240 months each

on Counts Three, Five, and Nine of the Indictment, to be served concurrently, to be

followed by a term of 84 months on Count Four and a term of 410 months on Count

Eleven, each to be served consecutively. Counts Three and Five both charged the

defendant with affecting commerce by robbery and threatening physical violence in
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 2 of 18 Pageid#: 898




furtherance of a plan to affect commerce (Hobbs Act robbery), in violation of 18

U.S.C. §§ 2 and 1951. Count Four charged the defendant with using or possessing

a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. §§ 2 and

924(c). Count Nine charged the defendant with conspiracy to commit Hobbs Act

robbery, in violation of 18 U.S.C. § 1951. Count Eleven charged him with causing

the death of a person through the use of a firearm in the furtherance of that

conspiracy, that killing being considered murder as defined in 18 U.S.C. § 1111, in

violation of 18 U.S.C. §§ 2 and 924(j). Berry did not appeal his convictions or

sentences.

      In his § 2255 motion, the defendant asserts three grounds of ineffective

assistance of counsel. In Ground One, he contends that his counsel was ineffective

in failing to challenge the application of Johnson v. United States, 135 S. Ct. 2551

(2015), to Count Eleven, because the predicate offense of conspiracy to commit

Hobbs Act robbery does not qualify as a crime of violence under 18 U.S.C. § 924(c).

In Ground Two, he asserts his counsel was ineffective in failing to argue improper

venue because the conduct at issue in Counts Nine and Eleven took place in North

Carolina and not Virginia. In Ground Three, Berry contends that his counsel was

ineffective in failing to challenge the court’s application of U.S. Sentencing

Guidelines Manual (“USSG”) § 2A1.1 (First Degree Murder) rather than USSG §

2A1.2 (Second Degree Murder).


                                        -2-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 3 of 18 Pageid#: 899




                                          II.

      To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the United

States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)

that “the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of

proving grounds for a collateral attack by a preponderance of the evidence. Miller

v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance. Strickland v. Washington, 466 U.S. 668, 687 (1984).            Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

of Strickland, a defendant must show that there is a reasonable probability that, but

for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. at 694.


                                         -3-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 4 of 18 Pageid#: 900




      A defendant who has pled guilty must demonstrate that, but for counsel’s

alleged error, there is a reasonable probability that he would not have pled guilty and

would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985). “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. In the guilty plea context, a petitioner must

also “convince the court that a decision to reject the plea bargain would have been

rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 371–72

(2010).

                                    A. Ground One.

      Count Eleven, which charged a violation of 18 U.S.C. § 924(j), relied upon

the definition of “crime of violence” set forth in § 924(c).     That section defines

“crime of violence” as any felony that:

            (A) has as an element the use, attempted use, or threatened use
      of physical force against the person or property of another, or

            (B) that by its nature, involves a substantial risk that physical
      force against the person or property of another may be used in the
      course of committing the offense.

18 U.S.C. § 924(c)(3). Paragraph (A) is known as the “elements” or “force” clause,

and paragraph (B) is known as the “residual” or “risk of force” clause.

      In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court held

that the residual clause of the “crime of violence” definition in the Armed Career

Criminal Act (“ACCA”) was unconstitutionally vague. In United States v. Davis,

                                          -4-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 5 of 18 Pageid#: 901




139 S. Ct. 2319 (2019), the Court applied the same reasoning to invalidate the “risk

of force” clause of § 924(c)’s definition of crime of violence. Following Davis, an

offense can only serve as a valid predicate for a § 924(c) conviction if it satisfies the

elements clause, § 924(c)(3)(A).

      The predicate “crime of violence” underlying Count Eleven was conspiracy

to commit Hobbs Act robbery. Before the Supreme Court issued its decision in

Davis, the Fourth Circuit ruled that conspiracy to commit Hobbs Act robbery does

not qualify as a crime of violence under the elements clause. United States v. Simms,

914 F.3d 229, 233-34 (4th Cir. 2019). “This is so because to convict a defendant of

this offense, the Government must prove only that the defendant agreed with another

to commit actions that, if realized, would violate the Hobbs Act. Such an agreement

does not invariably require the actual, attempted, or threatened use of physical

force.” Id. Therefore, conspiracy to commit Hobbs Act robbery could qualify as a

valid predicate only under the risk of force clause. In Davis, the Supreme Court

affirmed the Fifth Circuit’s holding that conspiracy to commit Hobbs Act robbery

could no longer serve as a valid predicate offense for a § 924(c) conviction because

the risk of force clause is unconstitutionally vague. 139 S. Ct. at 2325, 2335.

      The government concedes that in the wake of Davis, Berry is actually innocent

of Count Eleven, which incorporates § 924(c). His predicate offense of conspiracy




                                          -5-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 6 of 18 Pageid#: 902




to commit Hobbs Act robbery is no longer a valid predicate offense for a § 924(c)

conviction.

      However, relying on Bousley v. United States, 523 U.S. 614, 624 (1998), the

government argues that Berry is not entitled to relief because he cannot prove that

he is actually innocent of other equally serious charges that the government

dismissed in exchange for his guilty plea, nor can he prove that he is actually

innocent of a foregone state capital murder charge in North Carolina. These

arguments necessitate a closer look at the facts and procedural history of the case.

      In April and May 2012, Berry, his wife Sarah Berry, and a third codefendant

named Emmanuel Foster, committed a series of armed robberies of convenience

stores and movie theaters near Interstate 77 in Virginia, West Virginia, and North

Carolina. Berry actively planned and participated in each of the robberies, entering

the stores and theaters, threatening personnel, demanding money, and carrying a

firearm. On May 25, 2012, the three robbed a convenience store in Mount Airy,

North Carolina. In the course of that robbery, Foster shot and killed the store’s

owner, Donald Claude Arnder, with a pistol supplied by Sarah Berry.

        In exchange for Berry’s plea of guilty to Counts Three, Four, Five, Nine,

and Eleven, the government agreed to dismiss Counts One, Two, Six, Seven, Eight,

and Ten of the Indictment. Counts One and Seven each charged Berry with affecting

interstate commerce by robbery and threatening physical violence in furtherance of


                                         -6-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 7 of 18 Pageid#: 903




a plan to affect commerce, in violation of 18 U.S.C. § 1951 (Hobbs Act robbery).

Counts Two, Six, Eight, and Ten charged him with brandishing a firearm in

furtherance of a crime of violence in violation of § 924(c). Each of the dismissed §

924(c) counts carried a mandatory minimum sentence of 25 years imprisonment, to

be served consecutively.1


       1
          The version of the statute in effect at the time of Berry’s crimes and sentencing
read, in relevant part,

       “In the case of a second or subsequent conviction under this subsection, the person
shall —

       (i) be sentenced to a term of imprisonment of not less than 25 years . . . .”

18 U.S.C. § 924(c)(1)(C) (2006) (emphasis added). In Deal v. United States, 508 U.S. 129
(1993), the Supreme Court construed this language to mean that where a defendant was
convicted of multiple § 924(c) charges in the same case or proceeding, the mandatory
minimum sentence would apply to all but one of those charges.

       Effective December 21, 2018, as part of the First Step Act, Congress changed the
statutory language to read,

       “In the case of a violation of this subsection that occurs after a prior conviction
under this subsection has become final, the person shall —

       (i) be sentenced to a term of imprisonment of not less than 25 years . . . .”

18 U.S.C. § 924(c)(1)(C) (2018) (emphasis added). Thus, “going forward, only a second
§ 924(c) violation committed ‘after a prior [§ 924(c)] conviction . . . has become final’ will
trigger the 25-year minimum.” Davis, 139 S. Ct. at 2324 n.1 (quoting First Step Act of
2018, Pub. L. No. 115-391, § 403(a), 132 Stat. 5194, 5221 (Dec. 21, 2018)). This revision
in the statute applies only where a defendant’s sentence was not yet imposed as of the date
of the legislative enactment; in other words, it is not retroactive. First Step Act of 2018 §
403(b), Pub. L. No. 115-391, 132 Stat 5194, 5222 (Dec. 21, 2018) (amendment “shall apply
to any offense that was committed before the date of enactment of this Act, if a sentence
for the offense has not been imposed as of such date of enactment”). Because Berry was
sentenced before the effective date of the First Step Act of 2018, his sentences are governed
by the prior statutory language and case law interpreting it.

                                            -7-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 8 of 18 Pageid#: 904




      As a result of the robbery in Mount Airy and the killing of Arnder, Berry and

his confederates were indicted by a North Carolina grand jury for capital murder,

attempted robbery with a dangerous weapon, and conspiracy to commit robbery with

a dangerous weapon. Two weeks prior to their indictment in this federal case, the

State of North Carolina gave notice that it would seek the death penalty as to all

three defendants.

      Assistant Federal Public Defenders Frederick T. Heblich, Jr. and Nancy C.

Dickenson-Vicars represented Berry in this case. David Botchin represented Berry

in relation to the North Carolina charges. The government has submitted an affidavit

of Heblich in opposition to Berry’s § 2255 motion. Heblich declares that he and

Dickenson-Vicars were in close communication with Botchin regarding the potential

outcomes of the two cases. Heblich further states,

      I discussed with Berry the potential implications of the Johnson
      decision and advised Berry not to raise it as a defense for several
      reasons. One reason was that in counsel’s opinion the argument that
      Hobbs Act Robbery was not a crime of violence under § 924(c) was
      likely to fail. Another, and more important reason, was that if the
      argument succeeded and resulted in a lesser sentence, there was the real
      possibility that the capital case in North Carolina would be prosecuted
      and expose Berry to a possible death sentence.

Resp. to Mot. to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255




                                        -8-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 9 of 18 Pageid#: 905




Ex. 2, Heblich Aff. ¶ 14, ECF No. 159-2.2 Moreover, “[d]uring plea discussions

with the government, the Johnson issue was discussed. The government’s position

was that if Berry wanted to litigate Johnson issues, the plea agreement would be

considered to be rejected and would be withdrawn.” Id. ¶ 19.

      The North Carolina state charges were held in abeyance pending the

resolution of the charges in this federal case. After Berry and his codefendants were

sentenced in this case, the State of North Carolina voluntarily dismissed the state

charges against them.

      In opposition to Berry’s § 2255 motion, the government submitted an affidavit

of Ricky Bowman, the district attorney who prosecuted the North Carolina case

against Berry and his codefendants. Bowman declares that “[t]he convictions and

the significant length of the federal sentences received by the defendants was a

material factor and the DETERMINATIVE FACTOR in the State of North

Carolina’s decision not to pursue charges involving the murder of Donald Claude

Arnder.” Id. at Ex. 1 at 3, ECF No. 159-1. “Had the State known the sentences

received by the 3 defendants could have been later reduced or shortened, the State

would not have dismissed its charges.” Id. at 4.




      2
          Heblich notes that he “does not recall discussing with Berry the possible
application of Johnson to the predicate offense of conspiracy to commit Hobbs Act
Robbery as distinct from the commission of Hobbs Act Robbery.” Heblich Aff. ¶ 15.
                                        -9-
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 10 of 18 Pageid#: 906




      I addressed the potential Johnson-based argument with Berry and his counsel

on the record before I sentenced him. Sent. Hr’g Tr. 2–4, ECF No. 111. There is no

question that both he and his counsel were aware of the possibility that the Supreme

Court might extend its Johnson reasoning to § 924(c), although that outcome was

uncertain at the time of Berry’s guilty plea and sentencing. After I explained the

Johnson decision to Berry, Heblich stated that Berry had been “fully advised on that

issue, and agrees with our recommendation to him not to litigate that issue, and to

proceed conceding that the 924(c) and the 924(j) convictions are properly based on

Hobbs Act robbery.” Id. at 4. I asked Berry whether what his attorney said was

correct, and he replied, “Yes, sir.” Id.

      Under the circumstances of this case, counsel’s decision to advise Berry to

plead guilty to Count Eleven cannot be considered an unprofessional error under

Strickland, nor can Berry show that he was prejudiced by that decision. Had Berry

rejected the government’s plea offer on Johnson grounds, the government likely

would have pursued the dismissed Counts One, Two, Six, Seven, Eight, and Ten.

Counts One and Seven were Hobbs Act robbery charges that each carried maximum

penalties of 40 years imprisonment. Counts Two, Six, and Eight were § 924(c)

charges for which the predicate offenses were Hobbs Act robbery rather than

conspiracy to commit Hobbs Act robbery, and each carried a mandatory minimum




                                           - 10 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 11 of 18 Pageid#: 907




sentence of 25 years to run consecutively with any other sentence. 3              Unlike

conspiracy to commit Hobbs Act robbery, Hobbs Act robbery itself remains a viable

predicate offense for a § 924(c) conviction under the force clause. United States v.

Mathis, 932 F.3d 242, 266 (4th Cir. 2019).

      The pursuit of three more § 924(c) counts against Berry could have resulted

in at least another 75 years of imprisonment to be served consecutively to his

sentences on any other counts. Counsel was also keenly aware that if Berry did not

receive a sufficiently lengthy sentence in this case to satisfy the North Carolina

prosecutors, the State in all likelihood would not have dismissed the pending capital

murder charge and would have pursued a death sentence or a sentence of life

imprisonment. The outcome achieved by Berry’s counsel in this case was frankly

the best outcome for which he could have hoped. Given these facts, Berry has failed

to meet his burden under Strickland.

      Additionally, Berry has defaulted his claim by not raising it on direct appeal.

In order to excuse this default, he must either show cause and prejudice or that he is

actually innocent. Bousley, 523 U.S. at 622. Both parties agree that he is actually

innocent of Count Eleven, but the Court in Bousley instructed that “where the

Government has forgone more serious charges in the course of plea bargaining,


      3
         Count Ten, another § 924(c) charge which the government dismissed, would also
be invalid following Davis because it, like Count Eleven, was based on a predicate offense
of conspiracy to commit Hobbs Act robbery.
                                          - 11 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 12 of 18 Pageid#: 908




petitioner’s showing of actual innocence must also extend to those charges.” Id. at

624.

       In the years since the Bousley decision was issued, several circuit courts have

concluded that a petitioner must demonstrate his innocence not only of foregone

charges that are more serious than the invalidated charge, but also of those that are

equally serious. See, e.g., United States v. Caso, 723 F.3d 215, 221–22 (D.C. Cir.

2013) (noting that the foregone charges at issue in Bousley were, in fact, as serious

as the challenged offense rather than more serious); Lewis v. Peterson, 329 F.3d 934,

937 (7th Cir. 2003) (reasoning that not requiring a defendant to prove his innocence

of equally serious foregone charges would result in a windfall to the defendant). See

also United States v. Scruggs, 714 F.3d 258, 266–67 (5th Cir. 2013) (assessing

“‘seriousness’ by cumulating the statutory maximums for all of the forgone counts

and all of the pleaded counts to determine the petitioner’s ‘maximum exposure’

before and after the plea, not by comparing the highest single maximum sentence on

each side”).

       While the Fourth Circuit has not yet considered this exact issue, it has

interpreted Bousley’s requirement that a petitioner demonstrate his actual innocence

of foregone charges. The Fourth Circuit has held that “a defendant making a claim

of actual innocence after a negotiated guilty plea must show that he is factually

innocent of the underlying criminal conduct,” but not that “he is actually innocent


                                        - 12 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 13 of 18 Pageid#: 909




of other, dissimilar charged conduct.” United States v. Adams, 814 F.3d 178, 184

(4th Cir. 2016). It thus appears that the Fourth Circuit has limited Bousley’s

requirement to foregone charges pertaining to the same instance of underlying

criminal conduct, such as where the crime of conviction was a lesser included

offense of a dismissed charge. See id. (explaining that a defendant charged with

second degree murder who pleads guilty to voluntary manslaughter would have to

show his actual innocence of both voluntary manslaughter and second degree murder

in order to successfully attack his guilty plea).

      The criminal conduct underlying Count Eleven was not a single Hobbs Act

robbery, but rather a conspiracy to commit Hobbs Act robbery. The conspiracy

encompassed not only the Mount Airy robbery, but also the other robberies

committed in Virginia and West Virginia. Count Eleven reads:

             1. On or about and between April 1, 2012, and May 25, 2012 in
      the Western District of Virginia and elsewhere, JOSHUA ROBERT
      BERRY, SARAH LYNN BERRY, and EMMAUNEL [sic] WILLIAM
      FOSTER, as principals and aiders and abettors, in the commission of a
      violation of 18 U.S.C. § 924(c), as charged in Count Ten of the
      Indictment, caused the death of a person through the use of a firearm
      and that killing being considered murder, as defined in 18 U.S.C. §
      1111.

Indictment 5, ECF No. 4. Count Ten, in turn, reads:

             1. On or about and between April 1, 2012, and May 25, 2012 in
      the Western District of Virginia and elsewhere, JOSHUA ROBERT
      BERRY, SARAH LYNN BERRY, and EMMAUNEL [sic] WILLIAM
      FOSTER, as principals and aiders and abettors, knowingly used and
      carried during and in relation to, and possessed in furtherance of, a

                                         - 13 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 14 of 18 Pageid#: 910




      crime of violence for which they may be prosecuted in a court of the
      United States (namely, conspiracy to interfere with commerce by
      threats and violence, as charged in Count Nine), a firearm.

             2. The firearm was discharged.

Id. The relevant foregone charges are therefore not only those charges based on the

Mount Airy, North Carolina, robbery, but any foregone charges based on the

conspiracy to commit Hobbs Act robbery, provided those charges are more serious

than, or perhaps as serious as, the offense charged in Count Eleven, which is

essentially felony murder.

      The North Carolina capital murder charge is more serious than the offense to

which Berry pled guilty in Count Eleven. This is so because by the time of his initial

appearance in this court, the government had already decided not to pursue the death

penalty in this case, although that remedy would have been available to it. The State

of North Carolina, on the other hand, had already notified Berry that it would seek

the death penalty on the state murder charge. It cannot seriously be disputed that a

maximum penalty of death is more serious than a maximum penalty of a term of

years of imprisonment, even if that term of years amounts to a life sentence.

      The State of North Carolina is, of course, a separate sovereign from the United

States. The decision to dismiss the state capital murder charge was not made by the

United States.    Nevertheless, the record demonstrates that state and federal

prosecutors worked closely together on the two cases, coordinating their efforts.


                                        - 14 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 15 of 18 Pageid#: 911




Berry’s defense attorneys also saw the two cases as intricately connected and worked

to together to achieve a favorable outcome in both cases. It is undisputed that the

State of North Carolina would not have dismissed its capital murder charge against

Berry had he not been convicted of Count Eleven in this court and received what the

State considered to be an appropriately lengthy sentence for the killing of Arnder.

To relieve Berry of the obligation to prove his actual innocence of the North Carolina

capital murder charge would result in an unjust windfall to him. In light of the facts

he admitted in his plea agreement and under oath at his guilty plea hearing, Berry

has not and could not prove that he is actually innocent of the dismissed North

Carolina capital murder charge.

      Even if Bousley’s requirement extends only to foregone federal charges, I find

that the uncharged federal offenses that Berry escaped in exchange for his guilty plea

to Count Eleven are as serious as the offense charged in Count Eleven. These

foregone § 924(c) charges with predicate offenses of Hobbs Act robbery are based

on the same criminal conduct underlying the conspiracy charge that forms the basis

of Count Eleven — the spree of armed robberies committed by Berry and his

codefendants in April and May of 2012.

      Because the government chose not to seek the death penalty in this case, Count

Eleven carried a maximum penalty of a term of years up to life imprisonment and a

mandatory minimum sentence of 25 years. Counts One and Seven of the Indictment,


                                        - 15 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 16 of 18 Pageid#: 912




which were dismissed following Berry’s guilty plea, each carried a maximum

penalty of up to 40 years imprisonment.          This maximum sentence cannot be

considered equivalent to a life sentence given Berry’s young age. But the three

additional § 924(c) charges that were dismissed would each have had a maximum

penalty of life imprisonment and a mandatory minimum sentence of 25 years, each

of which would have been served consecutively to any other sentence.

      The dismissed § 924(c) offenses are as serious as Count Eleven because they

have the same mandatory minimum sentences and the same maximum sentences. I

am persuaded by the reasoning of courts such as Caso, 723 F.3d 215, and Lewis, 329

F.3d 934, and conclude that in order to obtain relief, Berry must prove his actual

innocence of the equally serious dismissed § 924(c) charges, which were based on

the same underlying criminal conduct as Count Eleven. Any other conclusion would

hand Berry an unjust windfall.

      Berry does not claim that he is actually innocent of the dismissed § 924(c)

convictions, nor could he.       He admitted his significant involvement in these

robberies, including his brandishment of a firearm, in both his plea agreement and

under oath at his guilty plea hearing. As noted above, Hobbs Act robbery qualifies

as a crime of violence under § 924(c)’s force clause, which has not been invalidated.

Mathis, 932 F.3d at 266. Because he cannot prove he is actually innocent of these

equally serious foregone offenses, nor has he established cause and prejudice to


                                        - 16 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 17 of 18 Pageid#: 913




excuse his procedural default of this claim, Berry is not entitled to relief on Count

One.

                                    B. Ground Two.

       In Ground Two, Berry contends that his counsel was ineffective in failing to

object to venue in Virginia with respect to Counts Nine and Eleven, when the

robbery and use of the firearm at issue in those counts took place in North Carolina.

This ground is plainly meritless. As noted above, the charges in Counts Nine and

Eleven were based on the conspiracy to commit a series of armed robberies

throughout Virginia, West Virginia, and North Carolina. “[A]ny offense against the

United States begun in one district and completed in another, or committed in more

than one district, may be . . . prosecuted in any district in which such offense was

begun, continued or completed.” 18 U.S.C. § 3237(a). See also United States v.

Camara, 908 F.3d 41, 48 (4th Cir. 2018) (Venue in a conspiracy case is proper in

any district in which any act in furtherance of the conspiracy took place.). Counsel’s

decision not to object to venue in Virginia was not an unprofessional error under

Strickland, Berry was not prejudiced by that decision, and Berry is not entitled to

relief on Ground Two.

                                   C. Ground Three.

       In Ground Three, Berry contends that his counsel was ineffective in failing to

challenge the court’s application of USSG § 2A1.1 (First Degree Murder) rather than


                                        - 17 -
Case 1:15-cr-00034-JPJ Document 169 Filed 04/15/20 Page 18 of 18 Pageid#: 914




USSG § 2A1.2 (Second Degree Murder). First, this claim is procedurally barred

because Berry failed to raise it on direct appeal and has not attempted to show any

cause for his failure to do so. Even if he had not defaulted this claim, however, Berry

would not be entitled to relief on this ground.

      Berry cannot show that his counsel committed an unprofessional error under

Strickland or that he suffered any prejudice because the killing of Arnder did in fact

meet the statutory definition of first degree murder. 18 U.S.C. § 1111, which is

incorporated into the § 924(j) offense charged in Count Eleven, states that “[e]very

murder . . . committed in the perpetration of, or attempt to perpetrate, any . . . robbery

. . . is murder in the first degree.” Furthermore, contrary to Berry’s claim, his counsel

raised this issue at sentencing. Sent. Hr’g Tr. 13–14, ECF No. 111. Berry therefore

cannot meet his burden under Strickland as to Ground Three.

                                           III.

      For these reasons, the § 2255 motion will be denied. A separate final order

will be entered.

                                                   DATED: April 15, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                          - 18 -
